Case 2:19-cv-06248-PLA Document 23 Filed 06/08/20 Page 1 of 2 Page ID #:1152



  1
  2
  3
  4
  5
  6
                            UNITED STATES DISTRICT COURT
  7
                          CENTRAL DISTRICT OF CALIFORNIA
  8
  9   ROBERT O’HARA,                          )   Case No.: 2:19-cv-06248-PLA
                                              )
 10                 Plaintiff,                )   ORDER AWARDING EQUAL
                                              )   ACCESS TO JUSTICE ACT
 11         vs.                               )   ATTORNEY FEES AND EXPENSES
                                              )   PURSUANT TO 28 U.S.C. § 2412(d)
 12   ANDREW SAUL,                            )   AND COSTS PURSUANT TO 28
      Commissioner of Social Security,        )   U.S.C. § 1920
 13                                           )
                    Defendant                 )
 14                                           )
 15
 16         Based upon the parties’ Stipulation for the Award and Payment of Equal
 17   Access to Justice Act Fees, Costs, and Expenses:
 18         IT IS ORDERED that fees and expenses in the amount of $3,500.00 as
 19   authorized by 28 U.S.C. § 2412, and costs in the amount of $400 as authorized by
 20   28 U.S.C. § 1920, be awarded subject to the terms of the Stipulation.
 21   DATE:       June 8, 2020
 22                              ___________________________________
                                 THE HONORABLE PAUL L. ABRAMS
 23                              UNITED STATES MAGISTRATE JUDGE
 24
 25
 26

                                              -1-
Case 2:19-cv-06248-PLA Document 23 Filed 06/08/20 Page 2 of 2 Page ID #:1153



  1   Respectfully submitted,
  2   LAW OFFICES OF LAWRENCE D. ROHLFING
  3         /s/ Brian C. Shapiro
      _________________________
  4   Brian C. Shapiro
      Attorney for plaintiff Robert O’Hara
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26

                                             -2-
